January 27, 2009


Mr. David A. Wright
Davis & Wilkerson, P.C.
Attorneys at Law
P. O. Box 2283
Austin, TX 78768
Mr. John Steven Mostyn
The Mostyn Law Firm
200 Westcott
Houston, TX 77007

RE:   Case Number:  08-0914
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  TEXAS WINDSTORM INSURANCE ASSOCIATION HURRICANES RITA
      AND HUMBERTO LITIGATION

Dear Counsel:

      Today  the  Multidistrict  Litigation  Panel  delivered  the  enclosed
opinion in the above-referenced case.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure
|cc:|Multidistrict Litigation Panel |
|   |(via email)                    |